PER CURIAM.

ORDER

Vonage Holdings Corp. et al. (Vonage) move for a stay, pending appeal, of the permanent injunction issued by the United States District Court for the Eastern District of Virginia. Verizon Services Corp. et al. (Verizon) oppose. Vonage replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for a stay, pending appeal, is granted.
(2) Vonage’s opening brief is due May 9, 2007. Verizon’s opening brief is due May 23, 2007. Vonage’s reply brief and the joint appendix are due May 30, 2007. All briefs must be hand-served.
(3) The appeal is scheduled for oral argument before the same panel at 10 a.m. on June 25, 2007.